Citation Nr: 0737457	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-25 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected chronic dermatitis.  

2.  Entitlement to an effective date prior to January 15, 
1985 for service connection for chronic dermatitis.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted service connection for chronic 
dermatitis, evaluated as 10 percent disabling, and which 
assigned an effective date for service connection of June 8, 
2004.  The veteran appealed the issue of entitlement to an 
initial evaluation in excess of 10 percent for service-
connected chronic dermatitis.  


REMAND

The most recent medical records in the claims file are VA 
progress notes, dated in 2005.  During his hearing, the 
veteran stated that he had recently received treatment at VA, 
and it does not appear that these records are currently 
associated with the claims file.  The representative 
requested that these records be obtained, and it was agreed 
that an attempt would be made to obtain all VA records dated 
on or after January 2005.  On remand, an attempt should be 
made to obtain these records.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

Furthermore, VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  In this case, the veteran essentially 
testified that his skin disability had worsened since his 
most recent VA examination, which was in December 2004.  On 
remand, he should be afforded another examination.  

With regard to the claim for an effective date prior to 
January 15, 1985 for service connection for chronic 
dermatitis, in January 2005, the RO granted service 
connection for chronic dermatitis, evaluated as 10 percent 
disabling, and assigned an effective date for service 
connection of June 8, 2004.  In January 2005, a Notice of 
Disagreement was received in which the veteran disagreed with 
the RO's assignment of the effective date for service 
connection for chronic dermatitis.  

In a rating decision, dated in August 2005, the RO determined 
that its January 2005 rating decision was clear and 
unmistakable error in its assignment of the June 8, 2004 
effective date for service connection.  The RO assigned an 
effective date for service connection for chronic dermatitis 
of January 15, 1985.  See 38 C.F.R. §§ 3.105, 3.400(k) 
(2007).  

However, the RO has not issued a statement of the case on 
this issue, an effective date for service connection could be 
granted (in theory) earlier, and the veteran has not 
withdrawn this claim, the RO's August 2005 rating decision 
cannot be considered to constitute a full grant of the 
benefit sought.  See e.g., AB v. Brown, 6 Vet. App. 35, 39 
(1993).  

In this regard, a Statement of the Case, dated in August 
2005, only discusses the veteran's higher evaluation claim.  
The Court has held that where a notice of disagreement has 
been filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran and his 
representative a statement of the case 
with regard to the issue of entitlement 
to an effective date prior to January 15, 
1985 for service connection for chronic 
dermatitis.  The veteran should be 
informed of his appeal rights and of the 
actions necessary to perfect an appeal on 
this issue.  

To avoid delay in the full adjudication 
of the veteran's case, the veteran is 
asked to withdraw this claim, in writing, 
if he is satisfied with the effective 
date of January 15, 1985, for this 
disorder.      

2.  The RO should ask the appellant to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his skin symptoms, since 
January 2005 that are not currently 
associated with the claims file, to 
include treatment at VA facilities.  
After securing any necessary releases, 
the RO should obtain these records of 
treatment.  

3.  The veteran should be afforded an 
examination of his skin, to ascertain the 
severity and manifestations of his 
service-connected chronic dermatitis.  
All necessary tests and studies deemed 
necessary should be accomplished.  The 
examiner should note all the veteran's 
complaints and report all clinical 
findings in detail.

4.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. The claims file 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


